NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LANDRY'S SEAFOOD HOUSE-                  )
FLORIDA, INC.,                           )
                                         )
             Appellant/Cross Appellee,   )
                                         )
v.                                       )             Case No. 2D18-3611
                                         )
FRANK DE LA GRANA, an individual;        )
SIMON CANASI, an individual;             )
ST. PETE IGUANA, INC., a Florida         )
Corporation; and RICHARD                 )
CALDERONI, an individual,                )
                                         )
             Appellees/Cross Appellants, )
___________________________________)

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Murray B. Silverstein and Brian R.
Cummings of Greenspoon Marder LLP,
Tampa, for Appellant/Cross Appellee.

Kenneth G. Turkel, Shane B. Vogt, and
Anthony Severino of Bajo, Cuva, Cohen, &
Turkel, P.A., Tampa; and David M.
Caldevilla of de la Parte & Gilbert, P.A.,
Tampa, for Appellees/Cross Appellants
de la Grana and Canasi.

No appearance for remaining Appellees.
PER CURIAM.


          Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.




                                 -2-